DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species B in the reply filed on 1/17/2022 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden.  This is not found persuasive because first, the examiner notes that the restriction was made under the unity-of-invention standard, for which search burden need not be established. Applicant has not made any argument regarding the propriety of the examiner’s assessment with respect to the identified technical feature or prior art cited against it. Second, the examiner notes that the elected product need not be made by the claimed method of the non-elected group and thus a search of one would not necessarily require search of the other.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the circumferential direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Clause “d.” of claim 1 recites “at a first length and thereafter at at least one second length”. This is generally unclear since a length is usually used to define a distance between two points, and it is unclear from where the first and second lengths are referenced. For examination purposes, and in light of the disclosure, it will be understood that the first length refers to a first distance from an end of the tubular section, and the second length refers to a second distance from the same end.
It is further unclear in clause “d.” if three spring arms are arranged at each of the first and second lengths (distances), or if three spring arms are somehow distributed between the two lengths. For examination purposes and in light of the disclosure, the former will be assumed.
Claim 6 refers to “even” and “odd” polygon sides. This is somewhat unclear because no numbering system for the sides of the polygon have been established and so it is unclear what makes a given side “even” or “odd”. For examination purposes, it will be understood that “even” and “odd” refer to the sides if they are numbered consecutively around the polygon starting at “1” and ending at the last side (e.g. “6” for a hexagon, “8” for an octagon, etc.) such that “even” sides represent every-other side (2, 4, 6…) and the “odd” sides are every-other side between the even sides (1, 3, 5…).
Claim 7 recites the limitation "the length of the spring arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "both axial ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “strip-like”. The scope of this limitations is unclear because “strip-like” is not particularly well-defined, i.e. it is unclear specifically what shapes may or may not be considered “strip-like”.
Claim 10 recites the limitation "the axial ends thereof" [in reference to two sleeve sections] in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is also unclear in claim 9 if “the axial ends thereof” refers to two axial ends of each of the two sleeve sections (four ends total), or any two ends of the two sleeve sections (two ends total). For examination purposes, the former will be assumed.

The remaining claims are rejected by virtue of their dependency on a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites “the circumferential wall is formed closed or discontinuously”. However, given that closed or discontinuous constructions are the only two options available, the invention of claim 1 would have inherently been one of these two options. Thus, claim 11 fails to further limit claim 1 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walraven (WO9908007, cited in IDS).
Claim 1: Walraven discloses (see especially Figs. 3a-3cd) a spring arm sleeve (60) with which a joining element of a joining device is positionable (intended use) and which comprises the following features: a. a tubular section (Fig. 3c) which is formed by a circumferential wall (evident in figures), b. the circumferential wall comprises in the circumferential direction a plurality of U-shaped apertures (see page 6, lines 26-31) regularly spaced from one another, c. wherein the plurality of apertures forms a plurality of one-sidedly fastened spring arms (e.g. 67-72 - page 7, lines 22-23) which are inclined radially inwards into the tubular section (Fig. 3d) and extend starting from a fixed end in a first longitudinal direction (Figs. 3a and 3b), in which d. in the first longitudinal direction of the tubular section, at a first length (e.g. top row 74-79 in Fig. 3a) and thereafter at at least one second length (e.g. bottom row 67-72), at least three spring arms (six total in each row) are respectively arranged in the circumferential direction evenly spaced from one another (Fig. 3c).
The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the limitation “with which a joining element of a joining device is positionable” is interpreted as intended use, and the reference is capable of performing the function even if this is not the intent.
Claim 2: The tubular section comprises a round or polygonal cross-section (a hexagonal cross section - Fig. 60; cylindrical shapes are also contemplated - page 6, lines 9-14). 
Claim 5: The at least three spring arms of the second length (for example, 67, 69, and 71) are arranged at circumferential positions which are located between the at least three spring arms of the first length (for example, 76, 78, 74). 
Claim 6: The tubular section comprises a cross-section of a regular at least hexagonal even polygon (a hexagon as shown), in which the spring arms are arranged at even polygon sides at the first length (for example, 67, 69, and 71) and at odd polygon sides at the second length (for example, 76, 78, 74). 
Claim 8: The sleeve of Walraven is comprised of at least two axial sleeve sections which are arranged axially adjacent to each other (the upper and lower rows may be arbitrarily considered as two axial sleeve sections adjacent to one another). Alternatively, Walraven mentions an embodiment having two strips as in Fig. 3a mirrored against each other to allow connecting two threaded rods together (page 8, lines 4-8), each of which may be considered as sleeve section.
Claim 9: The sleeve of Walraven broadly comprises, at one or both axial ends (at least near the ends, or considering generally the upper and lower halves to be “ends”), regularly arranged clearances (cutouts forming the spring arms) adjacent to strip-like end portions (the intermediate non-cut-out portions). 
Claim 11: The circumferential wall is formed closed or discontinuously (the wall is inherently one of these. The wall appears discontinuous in Fig. 3c, but is also shown closed in Fig. 4a and Fig. 1, for example).

Claims 1, 2, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amphenol-Tuchel Electronics (DE202016106666, cited in IDS, with reference to translation, hereafter “Amphenol”).
Claim 1: Amphenol discloses a spring arm sleeve (2) with which a joining element of a joining device is positionable (intended use) and which comprises the following features: a. a tubular section (2) which is formed by a circumferential wall (a circular wall as shown in section in Fig. 1), b. the 
The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the limitation “with which a joining element of a joining device is positionable” is interpreted as intended use, and the reference is capable of performing the function even if this is not the intent.
Claim 2: The tubular section comprises a round cross-section as shown. 
Claim 5: The at least three spring arms of the second length are arranged at circumferential positions which are located between the at least three spring arms of the first length (the arms of each length or axial position alternate around the circumference). 
Claim 7: The first length and the second length as well as the length of the spring arms are selected in such a manner that the spring arms of the first length and the spring arms of the second length overlap each other in the longitudinal direction of the tubular section (evident in Fig. 1. See also paragraph 13)
Claim 8: The Amphenol sleeve is comprised of at least two axial sleeve sections which are arranged axially adjacent to each other (the upper and lower rows may be arbitrarily considered as two axial sleeve sections adjacent to one another).
Claim 9: The Amphenol sleeve comprises at one or both axial ends regularly arranged clearances (generally the openings surrounding the spring arms) adjacent to strip-like end portions (the non-cut-out portions between them). 
Claim 10: The Amphenol sleeve is comprised of at least two sleeve sections (e.g. upper and lower sections, the upper having downward facing arms and the lower having upward facing arms), wherein the axial ends thereof having the regularly arranged clearances and the adjacent strip-like end portions (as cited for claim 9) are arranged in a nested manner (the strip-like portions of one section effectively nest within a clearance of the other section in alternating fashion). 
Claim 11: The circumferential wall is formed closed or discontinuously (it is inherently one of these two options).

Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
While several articles exist which meet the structural limitations of claim 1 (and several claims dependent therefrom), none of these articles comprise a setting device for punch rivets or bolts, which the examiner interprets as a device capable of setting or installing punch rivets or bolts. Many of these articles are forms of fasteners or other hardware themselves and do not compose part of a setting device, nor would it have been obvious to have incorporated them into such a device.
U.S. Patent 4,819,856 is considered the closest art with respect to such a setting device and includes a series of axially spaced spring arm assemblies (48 - see Fig. 3). However, these spring arm assemblies do not share the structure of claim 1.
U.S. PGub 2011/0146456 also discloses a fastener setting device having a spring-arm-type fastener holder at its nose, but does not read on the structure of claim 1.
U.S. PGubs 2011/0023265, 2021/0148945, and 2009/0133359, WO9214065, DE 8702073, and DE202007013238 provide additional examples of spring arm sleeves similar to that of claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726